1216/2019 ASE 2:19-CVv-21341-MCA-LDW Docwad@étatihg h@nar dled? sbedidPamBage 1 of 13 PagelD: 254

DU UY ee

People and community

Accelerating human potential

 

We believe in the power of energy to transform lives, lift communities, advance human
progress, and sustain our planet. When we put our energy to work, we enable others to

seize opportunities that can change the world.

The quality of our future depends on what we do today. We recognize that education
underlies economic and societal progress, and therefore, we concentrate on building STEM
competency in the youth of Saudi Arabia and in communities where we operate

internationally.

Accelerating human potential in the Kingdom

Our ability to maximize value from the Kingdom's resource base is dependent upon developing
the next generation of highly skilled workers. Our efforts to boost STEM competency in youth
spark imaginative and analytical thinking that may one day help us resolve some of the world’s

most pressing energy challenges.

Domestically, through our landmark King Abdulaziz Center for World Culture, we run the
award-winning iThra Youth initiatives. The Southern Border program promotes STEM skills by

engaging students and educators across the Kingdom in hands-on learning experiences. Our

 

= Menu @agaul gsol Rigi

tadiaramra Se

https://www.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 1/10
1216/2019 ASE 2:19-CV-21341-MCA-LDW Doctneemetbtig hGnak dled? bhddiPamdeage 2 of 13 PagelD: 255

OM SE oe

SOS ee re me ae EAT ER Bn Na A ee RA EN eR pe ee ere OR ee nn tmnt

women entering STEM related fields.

 

_ The King Abdulaziz Center for World Culture

The company’s flagship citizenship initiative, the King Abdulaziz Center for World
| Culture, is positioned to make a tangible, positive impact on the Kingdom’s future by
inspiring a passion for knowledge, creativity, and cross-cultural engagement. The Center,
| and the renovated Energy Exhibit, opened in the second half of 2017 and drew more

| than 44,000 visitors to cultural and educational exhibits and programs.

a POL Sd Tele e

 

Reflective of our commitment to help preserve and promote the Kingdom's heritage, and in
collaboration with the Saudi Commission for Tourism and National Heritage, we sponsor the

“Roads of Arabia” exhibition tour. The exhibition, which showcases the Kingdom as a global

  

= Menu Gergauull gS0)y

entueti ncamen &

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 2/10
12/6/7201@ ASE 2:19-Cv-21341-MCA-LDW Docuwmeebihg banat dRGid2 sheddGamégage 3 of 13 PagelD: 256

PU ee coor

Te re Nae mp MM NAN OF Ne NEA Na Pe ON EE Me FE ee tee PEE tee Pe NO ne Na eee

40,000 and 120,000 visitors, respectively.

Our international “Bridges Art Program,” comprised of a series of impactful cultural
engagements to embrace common values and positively shape wider relationships, continued
to offer compelling cultural events in 2017. More than 50 Saudi artists participated in nine
exhibitions, including shows at the Los Angeles County Museum of Art and the Brooklyn

Museum, drawing more than 320,000 visitors.
Building skills

We facilitated the launch of the Saudi Arabian Drilling Academy (SADA). Supported and
funded by private drilling companies, SADA will help equip Saudis with drilling and workover
skills. With 4,00C drilling technicians needed each year to work in the industry in Saudi Arabia,

there are significant employment opportunities for trainees.

 

  

= Menu Sy agoull gSol

cadiaramen

https://Awww.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 3/10
12/6/2018 ASE 2:19-CV-21341-MCA-LDW Docwwaaeéthtitg hGnar pedis? ShddiamBage 4 of 13 PagelD: 257

UU UU

FArluricl ly Ul ¥! YYyTColo

Working alongside the Princess Nourah University and Wipro Arabia Limited we helped to
establish the Kingdom’s first all-women business and technology park. inaugurated in 2016,
the park is the largest hub of engineering drafting services, information technology and
business process and IT services in the region, and is targeting the creation of employment

opportunities for up to 20,000 Saudi women.

in partnership with the Kingdom’s Technical and Vocational Training Corporation (TVTC), we
supported the opening of 12 national training centers to provide as many as 360,000 young
Saudi men and women with a wide range of skill sets and disciplines. We expect the number

of training centers to increase to 28 by 2030.

Fostering entrepreneurs

Small- to medium-size enterprises are key components of economic growth. Our support for
Saudi entrepreneurs is designed to nurture new technologies and businesses of potential value
to our business as well as strengthen the health of the Kingdom’s innovation ecosystem. Since
its inception in 2011, our wholly owned subsidiary, the Saudi Aramco Entrepreneurship Center
(Wa'ed) has provided support for more than 100 companies, screened new loan and equity

applications and provided consulting sessions for potential entrepreneurs.

 

= Menu ayagausll 960),

adi ncamce

https://www.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 4/10
1216/204@aSE 2:19-cv-21341-MCA-LDW DOcUNeeatbthg homah peRAtidie SeediWamsoage 5 of 13 PagelD: 258

Pe UU coon

 

Wa'‘ed

By combining deep sector knowledge and a collaborative dynamic team, Wa’‘ed
harnesses potential business ideas and cultivates an atmosphere that empowers a new

generation of entrepreneurs in the Kingdom.

VISIT THE WEBSITE >

Accelerating human potential internationally

Around the world, supporting the communities in which we operate is fundamental to our
success and part of our commitment as a sustainable business. Wherever we work, we strive
to link our support for the needs and priorities of local communities with our strategic

objectives and competencies.

 

= Menu dyagauull gSol

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 5/10
1216204¢ASE 2:19-Cv-21341-MCA-LDW DocumgebritghAnah de Aid? shedidamesage 6 of 13 PagelD: 259

PRU Uy oe

AE re SR ee mk EO ee et Ng Op ee Rr RE RP Se ee ow ee

are in STEM education, youth development, culture, and social welfare. Examples of how and

where we have sought to make a positive difference include:
North America

The Houston Museum of Natural Science:

Ongoing support for the renovation and expansion of the Wiess Energy Hall in the heart of the

energy capital of North America. The museum draws more than two million visitors each year.

Michigan Science Center (MiSC):

With a mission to inspire curious minds of all ages to discover, explore, and appreciate STEM
learning, we supported MiSC with the addition of a new energy module to their “Energy on

the Move” traveling exhibit, which reaches more than 300,000 people annually.

Furope

The Netherlands — Maastricht University:
Established support for a Ph.D. program focused on sustainable approaches for bio-based

materials, including biomass and bioenergy.

United Kingdom — the Oxford Institute for Energy Studies (OIES):
The Saudi Aramco Fellowship helos support a total of seven Ph.D. fellows in the field of energy

studies.
Asia

South Korea:
Provided assistance for the design and construction work for a renewable energy themed
playground at the Seoul Energy Dream Center, a museum and educational complex.

= Menu aagaull g4o)ji a: a

wiiacamrn Ga

 

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential
12/6/201¢ASE 2:19-CV-21341-MCA-LDW Docwragaebitghonakdemidi2 ébadidPamdgage 7 of 13 PagelD: 260

PU UU Go

Backed research and development activities, including CO2 capture and storage, by the Kyoto-

pased Research Institute of Innovative Technology for the Earth.

Multiple countries:

Open to students in China, Malaysia, Singapore, South Korea, and the Philippines, the
“Aramco-Enactus Innovative Challenge” inspired students to develop innovative solutions that
address issues related to environmental sustainability and energy efficiency in their

communities.

 

Related News

 

= Menu Sagal Soli BB

https://www.saudiaramco.com/en/making-a-difference/people-and-community/accelerating-human-potential 7/10
1218/2049 aS 2:19-CV-21341-MCA-LDW DOCUMGSpbrdnd AmrUhAes 1edibZAbAcoPage 8 of 13 PagelD: 261

 

= Menu auagaull gsoli Blam

saudi aramco

mace) e cw: Seach agleel|

Supporting communities

 

For us, being a good citizen means more than doing good. It means acting with
purpose in mobilizing our resources to generate opportunities that help make a

positive impact on people and their communities.

Supporting communities in the Kingdom

Helping to hear

As part of our commitment to support communities at home, we identify populations in need
where we can make an immediate and positive impact. Our “| Want to Hear” campaign,
which completed its second consecutive year in 2017, is one such program. Thousands of
employees donated to our program to provide 1,000 hearing aids for people, including

hearing assessments and the fitting of the hearing aids.

https:/Awww.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities 1/6
12182049. aSE 2:19-cv-21341-MCA-LDW Docuragsabrdig Smrbutless 1ekAhAco Page 9 of 13 PagelD: 262

"| Want To Hear” campaign

Seeding micro industries

We aspire to make a positive and lasting difference by equipping the people in our local

communities with the skills, resources, and know-how to create self-sustaining enterprises.

We endeavor to support programs that draw upon local resources and traditional crafts,
seeding micro industries in the Kingdom designed to empower people to shape their own

economic future.

 

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities
' ! q

s2ia20¢gaSe 2:19-cv-21341-MCA-LDW DOcCUMEpbhoting Sofas! Shh htAncd-age 10 of 13 PagelD: 263

ir o ‘ : te os | ie

   

Micro industries

We believe in the power of ideas to create opportunities. And we believe in the power of
people to amplify those ideas to generate even more opportunities with greater impact.
By connecting people and ideas, we expand the possibilities to spur diversification, drive

| sustainable economic growth, add meaningful jobs to the labor market, and contribute

to the health and well-being of our communities and the people who call them home.

READ MORE

Supporting our international communities

In addition to supporting communities in Saudi Arabia, we seek to contribute meaningful
assistance to the communities that host our offices and operations around the world. Our
efforts include support for a wide range of citizenship activities, including disaster relief,

literacy and STEM skills development, and volunteer work by our employees for charitable

causes.

North America

Our Houston subsidiary is home to our North American office and a number of our affiliates.
After the devastating impact of Hurricane Harvey on the city, we assisted with relief efforts,

with scores of our employees participating in community volunteer activities. This included

https:/www.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities 3/6
12/8/2049aSE 2:19-CV-21341-MCA-LDW DOCUMEpboing Pomilldsl ShleAtMncdPage 11 of 13 PagelD: 264
helping organize and pack 300,000 meals for at-risk families and contributing to a Habitat for

Humanity project to rebuild 176 homes.

Our Houston office serves as the title sponsor of the Houston Half Marathon, part of the
Houston Marathon Weekend. In 2017 hundreds of our employees participated as runners or
volunteers for the event, which drew 33,000 participants from 42 countries and raised millions

of dollars for local charities.
Europe

in The Hague, Netherlands, we launched the first ever Aramco Beach Run in 2017. With over
1,500 participants, the event raised funds for the Juliana Children’s Hospital, one of the

country's leading pediatric hospitals.
Asia

Through our Aramco Scholarship Program, and in partnership with the charity Community
Chest of Korea, in 2017 we supported 86 disabled university students majoring in science and

engineering disciolines.

https:/Awww.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities 416
12g20agase 2:19-cv-21341-MCA-L

DW DOCUMEBbchinkQomUlAies| SG /GncPage 12 of 13 PagelD: 265

ras,

rs Tt zr a

on of monsoon-proof homes in Batam, Indonesia.

Our Singapore office partner with Habitat for Humanity to support impoverished families in
nearby Batam, Indonesia. Through the Batam Build Project, over 2016 and 2017, we built 33

houses able to withstand monsoons.

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities

 
12e2hASe 2:19-cv-21341-MCA-LDW Document chi Qornknbiits: Yché/Agmcd age 13 of 13 PagelD: 266

aera

As our business operations expand, so do the initiatives we undertake to ensure we leave an enduring legacy of

protecting the planet we all inhabit.

a Te oLen lel.

 

 

PROMOTING BIODIVERSITY CLIMATE CHALLENGE

 

 

 

 

 

 

SHAYBAH WILDLIFE SANCTUARY

 

 

 

@/UT leant a) <3

News & Media

Other websites

Social media

© 2019 Saudi Arabian Oi Co.

 

https:/Avww.saudiaramco.com/en/making-a-difference/people-and-community/supporting-communities
